FRANZA, ARTHUR J., Associate Judge.
Defendant-lessee appeals from a summary judgment which granted plaintiff-landlord judgment for 15 months past due rent. There is an issue in this case of whether or not one Donald Krueger, the alleged sublessee of the defendant lessee, paid rent to the plaintiff landlord during nine of the months involved. The affidavit of the plaintiff does not conclusively negate the opposing affidavit of the defendant which states that Krueger did pay such rent to plaintiff. The court was correct in granting summary judgment for the plaintiff as to liability, but the issue of the amount due remains unsettled.
The judgment is reversed and the cause remanded for further proceedings consistent herewith.
Affirmed in part, reversed in part.
WALDEN and OWEN, JJ., concur.